Citation Nr: 0208267	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 C.F.R. § 1318 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956, from September 1958 to October 1959, and from October 
1965 to May 1983.  He died on July [redacted], 1997.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Winston-Salem, North Carolina RO which, among other things, 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  This matter also comes before 
the Board following a December 1998 RO decision that denied 
the appellant's claim for dependency and indemnity 
compensation pursuant to 38 C.F.R. § 1318 (West 1991 & Supp. 
2001) (Section 1318 DIC benefits).  

In August 2000, the Board remanded the appellant's claims to 
the RO for further development.  After completing the 
requested development, the RO continued the denial of the 
claims, and returned them to the Board for further appellate 
consideration.  

The Board's decision on the cause of death issue is set forth 
below.  The Board notes, however, that the issue of 
entitlement to Section 1318 DIC benefits is stayed pending 
VA's completion of directed rule making.  See Chairman's 
Memorandum No. 01-01-17 (August 23, 2001).  Accordingly, it 
will be the subject of a separate decision after the stay is 
lifted.




FINDINGS OF FACT

1.  Service medical records reflect hospitalization and 
treatment for heart problems; assessments included possible 
coronary insufficiency; possible rheumatic heart disease 
(murmur); possible rheumatic heart disease, inactive, with 
aortic and mitral insufficiency; and aortic valvular 
insufficiency.

2.  The veteran died on July [redacted], 1997, at the age of 62.  The 
certificate of death reported the immediate cause of death as 
cardiopulmonary arrest.  The other significant condition 
contributing to death but not resulting in the underlying 
cause was atherosclerotic heart disease.

3.  At the time of the veteran's death, service connection 
was in effect for aortic valve disease, residuals of a left 
knee injury, residuals of a right left knee injury, residuals 
of a left thumb injury, and residuals of a right thumb 
injury, each evaluated as 10 percent disabling; and for 
residuals of a left shoulder injury, residuals of a left 
Achilles tendon, residuals of a right shoulder injury, 
degenerative disc disease, spondylosis of the lumbar spine, 
and right hearing loss, each evaluated as noncompensable.

4.  Medical treatise evidence has been submitted that 
indicates that, by early middle age, the vast majority of 
sudden cardiac death are due to coronary artery disease, and 
that additional underlying diseases include rheumatic 
disease. 

5.  There is no persuasive medical evidence to show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.




CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board finds that, while the record does not reflect that 
the RO explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim, the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim because the requirements of the new law have 
essentially been satisfied.  By the RO decision, the 
statement of the case, the supplemental statement of the 
case, and correspondence with the veteran, the appellant has 
been notified of the laws and regulations governing her 
claim, including notice of the VCAA, and the reasons for the 
determination made regarding her claim.  Hence, she has been 
informed of the information and evidence necessary to 
substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim.  Specifically, in response to all 
post-remand requests for additional medical information that 
could support her claim, the appellant responded that she did 
not have any additional medical records.  Similarly, the 
Durham VA Medical Center, in response to all post-remand 
requests for the veteran's medical records, reported that 
they had no records of the veteran.  In addition, the RO has 
obtained medical opinion evidence necessary to adjudicate the 
claim.  Furthermore, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the claim 
at this juncture, without first remanding the claim on appeal 
for the RO for explicit consideration of the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

The appellant contends that service connection for the cause 
of the veteran's death is warranted because her husband was 
service connected for heart disease; his death was a sudden 
cardiac death, and according to the medical information and 
diagnosis, sudden cardiac death could be attributed to 
underlying heart disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).  

To establish service connection for the cause of the 
veteran's death, the evidence, must show that a disability 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or contributory cause of 
death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2001).  
For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, combined to cause 
death, or lent assistance to the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2001).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health as to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312 (c)(3) (2001).  Further, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312 (c)(4) (2001). 

A review of the record on appeal shows that the veteran died 
on July [redacted], 1997, at the age of 62.  The certificate of death 
reported the immediate cause of death as cardiopulmonary 
arrest.  The other significant condition contributing to 
death but not resulting in the underlying cause was 
atherosclerotic heart disease.  It was noted that no autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for aortic valve disease, residuals of a left knee 
injury, residuals of a right left knee injury, residuals of a 
left thumb injury, and residuals of a right thumb injury, 
each evaluated as 10 percent disabling; and for residuals of 
a left shoulder injury, residuals of a left Achilles tendon, 
residuals of a right shoulder injury, degenerative disc 
disease, spondylosis of the lumbar spine, and right hearing 
loss, each evaluated as noncompensable.

The service medical records reveal that the veteran was 
hospitalized, from December 1961 to January 1962, because of 
chest pain and give a provisional diagnosis of coronary 
insufficiency.  Thereafter, the diagnosis was changed to 
acute pleurisy with the separation examination also being 
acute pleurisy.  Starting in August 1968, service medical 
records noted grade II/IV, grade II/VI, and/or grade III/IV 
systolic murmurs.  See service medical records dated in 
August 1968, September 1968, August 1969, and August 1970; 
and service examinations dated in December 1968, August 1970, 
October 1972, July 1973, August 1974, May 1975, and May 1983.  
In an August 1968 service medical record, and a December 1968 
annual examination, it was also noted that consultation 
revealed decreased A2 and A1 as well as a possible "MI" 
(based on later findings noted below, it is reasonable to 
conclude that this refers to mitral insufficiency).  It was 
noted that cardiac catheterization was needed.

The veteran was hospitalized for evaluation of possible 
rheumatic heart disease (murmur) on October 2, 1968.  The 
diagnoses were cardiac murmur, etiology underdetermined, 
possible congenital bicuspid aortic valve with 
hemodynamically, and possible rheumatic heart disease, 
inactive, with aortic and mitral insufficiency.  He was 
transferred to the Naval hospital in Portsmouth, Virginia for 
definite cardiac catheterization.  Another service 
hospitalization record dated later on October 5, 1968, showed 
that the veteran underwent a cardiac catheterization without 
difficulty.  The diagnosis was aortic valvular insufficiency, 
hemodynamically insufficient.  A subsequent hospitalization 
record dated on October 30, 1968, included a diagnosis of 
aortic insufficiency, etiology unknown, functioning 
hemodynamically insignificant.  

In the report of an August 1969 examination at the cardiac 
clinic, it was noted that the veteran's echocardiography 
(ECG) and chest x-rays were normal, the veteran had a very 
demanding physical training program, and the veteran had a 
history of aortic insufficiency.  It was also noted that the 
veteran had a diastolic murmur.  Thereafter, it was opined 
that there was no evidence of decompensation and the murmur 
could be secondary to the veteran's training program.  The 
partial copy of the May 1983 separation examination that 
appears in the record notes that the veteran had an abnormal 
heart.

Post-service, the veteran underwent an echocardiography in 
June 1984.  At that time, it was noted that there was 
calcification of the right coronary cusp of the aortic valve 
and mild concentric left ventricular hypertrophy with reduced 
LV compliance with lower limit of normal LV contractility.  
Thereafter, it was noted that technical problems made it 
impossible to detect the presence of aortic stenosis but, 
even if present, was probable not significant.  And, 
"[v]alvular regurgitation is not assessed by 2nd Echo alone, 
and would require doppler Echocardiography."

Thereafter, during the veteran's only post-service VA 
examination (dated in May 1984), cardiovascular examination 
revealed a systolic murmur at the aortic valve and mitral 
valve area.  Otherwise, the cardiovascular examination was 
normal (i.e., the heart was not enlarged and had a regular 
rhythm, the veteran had adequate pulses in the extremities, 
and blood pressure was 140/80).  The diagnosis was valvular 
heart disease, aortic valve.

A private treatment record, dated July [redacted], 1997, noted that 
the veteran was hospitalized after having collapsed while 
playing golf.  It was also noted that the veteran had been in 
good health, except for mild obesity, and that he felt well 
that morning.  It was further noted that cardiopulmonary 
resuscitation was attempted, but that the veteran was dead on 
arrival with cardiopulmonary arrest.

In November 1997, the appellant submitted medical treatise 
evidence that indicates that by early middle age, the vast 
majority of sudden cardiac death are due to coronary artery 
disease; and that underlying diseases, in addition to 
coronary artery disease, include rheumatic heart disease 
(valvular heart disease).

In August 2000, the Board remanded the matters on appeal, in 
part, to obtain a medical opinion on the question of whether 
it is at least as likely as not that a disability of service 
origin, to include rheumatic heart disease, or one resulting 
from or otherwise related to a service-connected disability, 
caused, or contributed substantially or materially to cause, 
the veteran's death.  The Board requested that, in providing 
such an opinion, the examiner specify and address the nature 
an extent of the relationship, if any, between rheumatic 
heart disease diagnosed in service and the cardiopulmonary 
arrest and atherosclerotic heart disease resulting in the 
veteran's death. 

In August 2001, in response to the Board's request, the 
following medical opinion was obtained by the RO.

I have reviewed the veteran's [claims] 
folder.  At the time of [the veteran's] 
original examination for service-
connected disability [on] May 18, 1984, I 
saw [the veteran] for his initial 
examination . . .  At that time, I made a 
diagnosis of aortic valvular disease 
(mild stenosis).  Aortic valve stenosis 
is one of the etiologic agents in sudden 
death syndrome.

Unfortunately, the only information 
available about the circumstances 
surrounding the veteran's death is a 
notation of cardiopulmonary arrest and 
atherosclerotic heart disease.  Date of 
death was in July of 1997.  This is 
approximately 13 years after the 
veteran's examination for service 
connection.  No evidence of rheumatic 
heart disease was found at that 
examination nor was any evidence of 
arteriosclerotic heart disease found at 
that examination.  The veteran was found 
to have very mild aortic stenosis.

No records or information are available 
to describe the actual circumstances of 
the veteran's death.  It was diagnosed as 
sudden cardiac death.

Rheumatic heart disease was not diagnosed 
by the VA examiners.

Accordingly, it is unlikely that the 
rheumatic heart disease diagnosed in the 
service, but not found by the Veteran's 
Administration examination, has any 
relationship to the veteran's 
arteriosclerotic heart disease resulting 
in sudden death.

As alluded to above, the appellant claims that in-service 
diagnosed heart disease (i.e., possible coronary 
insufficiency, possible myocardial infarction, cardiac murmur 
with possible congenital bicuspid aortic valve with 
hemodynamically and possible rheumatic heart disease with 
aortic and mitral insufficiency) and/or service connected 
aortic valve disease led to the veteran's death.  However, 
the only evidence presented in support of her are her own 
assertions and the November 1997 medical treatise evidence.

Initially, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
inasmuch as the appellant is offering her own opinion as to 
the relationship between in-service heart problems or service 
connected disabilities and the cause of the veteran's death, 
the Board notes that the record does not indicate that she 
has any medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Her assertions of medical causation 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Further, while it is argued that the November 1997 medical 
treatise evidence is supportive of the claim for service 
connection for the cause of the veteran's death, the Board 
finds that such generic texts, which do not address the facts 
in this particular case, and which are not supported by any 
medical opinion, do not amount to competent medical evidence 
upon which to predicate a grant of service connection for 
this veteran's death.  See Mattern v. West, 12 Vet. App. 222 
(1999) ("Generally, an attempt to establish a medical nexus 
. . . solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . ."); See also 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Conversely, the August 2001 VA medical opinion is the only 
medical evidence or opinion of record that specifically 
addresses the relationship between this veteran's death and 
his military service and/or service-connected disability.  
The opinion was provided by a physician who had examined the 
veteran when he was alive and, before providing the requested 
opinion, reviewed the entire record on appeal including the 
service medical records and the terminal medical record.  
After making specific references to the veteran's documented 
medical history, that physician concluded that "it is 
unlikely that the rheumatic heart disease diagnosed in the 
service . . . has any relationship to the veteran's 
arteriosclerotic heart disease resulting in sudden death."  
The August 2001 examiner did not indicate that he found a 
relationship between any of the other in-service problems or 
service connected aortic valve disease and the cause of the 
veteran's death, nor is there otherwise any specific medical 
evidence of any such relationship, and there is no competent 
evidence of record even suggesting a relationship between the 
any of his service-connected disabilities and the 
cardiopulmonary arrest that killed him.  Significantly, the 
appellant has neither presented, nor alluded to the 
existence, of any medical evidence to refute the VA 
examiner's conclusions, or medical evidence that would 
otherwise support the claim on appeal.  

Under these circumstances, the Board must conclude that there 
is no persuasive evidence that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death, and that the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

